                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )
                         v.                      )    Case No. 17-00126-01/02-CR-W-BP
                                                 )
 RODTE TAYLOR, and                               )
 DADRIAN TATE,                                   )
                                                 )
                               Defendants.       )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On April 18, 2017, the Grand Jury returned a five-count Indictment.
Count One charges Defendants Rodte Taylor and Dadrian Tate with Hobbs Act Conspiracy in
violation of 18 U.S.C. § 1951(a). Count Two charges Defendants Taylor and Tate with aiding and
abetting Hobbs Act Robbery in violation of 18 U.S.C. §§ 1951(a) and 2. Counts Three and Five
charge Defendant Tate with possession/use of a firearm in furtherance of/during and in relation to
a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A). Count Four charges Defendant Tate
with attempted Hobbs Act Robbery in violation of 18 U.S.C. §§ 1951(a).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Don Michael Green and Brad Kavanaugh
     Case Agent: Detective Owen Farris, Kansas City Missouri Police Department
     Defense: Robert Glen Kuchar (for Defendant Rodte Taylor)
                  Possibility that Mark Ermine will assist at trial
                  Investigator: Mark Wolpink
              Brady D. Wimer (for Defendant Dadrian Tate)

OUTSTANDING MOTIONS:
 07/31/2018         view46    MOTION to suppress by Dadrian Tate. Suggestions in
                              opposition/response due by 8/14/2018 unless otherwise directed
                              by the court. (Wimer, Brady) (Entered: 07/31/2018)
 08/06/2018         view47    MOTION to suppress by Rodte Taylor. Suggestions in
                              opposition/response due by 8/20/2018 unless otherwise directed
                              by the court. (Kuchar, Robert) (Entered: 08/06/2018)
 01/07/2019         view63    REPORT AND RECOMMENDATION as to Rodte Taylor re 47
                              Motion to Suppress, Dadrian Tate re 46 Motion to Suppress.
                              Objections to R&R due by 1/22/2019. Signed on 1/7/2019 by
                              Magistrate Judge Lajuana M. Counts. (Bliss, Sue) (Entered:
                              01/07/2019)
 01/15/2019         view65    OBJECTION TO REPORT AND RECOMMENDATIONS 63
                              by Rodte Taylor (Kuchar, Robert) (Entered: 01/15/2019)
 01/22/2019         view66    OBJECTION TO REPORT AND RECOMMENDATIONS 63
                              by Dadrian Tate (Wimer, Brady) (Entered: 01/22/2019)


TRIAL WITNESSES:
     Government: 20-25 with stipulations; 30-35 without stipulations
     Defendants: none unless the Defendants decide to testify

TRIAL EXHIBITS
     Government: approximately 50-60 exhibits
     Defendant: no exhibits at this time

DEFENSES: General denial as to both.



POSSIBLE DISPOSITION:
     (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 3-4 days total
     Government’s case including jury selection: 2.5 day(s)
     Defense case: 0 day(s)


STIPULATIONS: None proposed at this time. May propose stipulations as to business records
and interstate nexus.

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
              Government: (none filed) Due on or before January 29, 2019.
                    Proposed Exhibit List filed January 22, 2019
              Defense: (none filed) Due on or before January 29, 2019.

        Counsel are requested to list witnesses in alphabetical order on their witness list.

                                                2
      Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, February 6,
      2019.

      Please Note: Jury instructions must comply with Local Rule 51.1

      Motion in Limine: One or both parties is/are considering a motion in limine regarding co-
      defendant and prior convictions. Motions in Limine due on or before February 6, 2019.

TRIAL SETTING: Criminal jury trial docket set for February 11, 2019.

      Please note: Robert Kuchar is out the first part of the first week. The Government’s
      witnesses have certain conflicts on the first week. All parties agree that the second week
      would be preferable.


IT IS SO ORDERED.




                                                   /s/ Lajuana M. Counts
                                                   Lajuana M. Counts
                                                   United States Magistrate Judge




                                              3
